34 So. 3d 198 (2010)
Brandon WEINDORF, Appellant,
v.
HUNGRY HOWIE'S, LLC (uninsured) and Hungry Howie's Pizza, Inc., AIG Claim Services, Inc./Chartis, Appellees.
No. 1D09-6242.
District Court of Appeal of Florida, First District.
May 6, 2010.
Melinda R. Shabka, West Palm Beach, and Bill McCabe, Longwood, for Appellant.
Michael J. McManus of Michael J. McManus, P.A., Palm Beach Gardens, for Appellee Hungry Howie's, LLC.
No appearance for Appellees Hungry Howie's Pizza, Inc. and AIG Claim Services, Inc./Chartis.
PER CURIAM.
Upon review of Appellant's response to this court's February 2, 2010, order to show cause, we DISMISS this appeal for lack of jurisdiction. See Fla. R. Admin. C. 60Q-6.122(3) (noting motion for rehearing does not toll time for appeal); Mortellaro & Sinadinos, PLLC v. Countrywide Home Loans, 14 So. 3d 278 (Fla. 1st DCA 2009) (holding order on rehearing is not appealable in its own right); see also, e.g., Metro. Dade County v. Vasquez, 659 So. 2d 355, 356 (Fla. 1st DCA 1995) (dismissing untimely appeal for lack of jurisdiction).
HAWKES, C.J., WETHERELL and ROWE, JJ., concur.